I take great pleasure in joining previous speakers and warmly congratulating you, Sir, on your election to the presidency of the forty-first session of the General Assembly. I wish you all success in carrying out your functions.
I should also like to thank the outgoing President, Ambassador de Pinies, for guiding the work of the commemorative session of the fortieth anniversary and the special session on the critical economic situation in Africa with the competence and dynamism we have long known.
I wish also to emphasize the tireless work of the Secretary-General of the United Nations, Mr. Perez de Cuellar, and the importance of the difficult task he is carrying out, with a great deal of dedication, in the service of the international community. The report he has just submitted on the work of the Organization is significant in this regard. I should like to assure him of the confidence and esteem his efforts continue to enjoy with the Government and the people of Luxembourg.
The opportunity offered each country to speak freely from this rostrum should not be understood as a simple stylistic exercise or a ritual. The annual meeting in New York, which brings together, in this extraordinary city, officials from all nations the world over, should be perceived as a major event. It is the illustration, and I would even say the living demonstration, of the fact that this planet is one despite its great diversity of civilizations, cultures, races and regimes.
Hence, it is essential and vital for all of us that this forum for all nations, large and small - some with a long existence but the majority still quite young - take into account the interests and concerns of all men and women who make up an indissoluble whole. In the past, problems could be apprehended separately, but all are now intricately linked to the point whore they have become our common concerns. Conflicts among nations involve cannon dangers, to which all States represented in our Organization are called upon to bring peaceful solutions.
Happily, at its session last year the General Assembly decided to proclaim the year 1S86 the International Year of Peace.
It is more urgent and necessary than ewer before to counter the dangers inherent in local conflicts and to face up to the effects of hotbeds of tension is more Important than ever.
In accordance with the wish of the Secretary-General, my Government will soon commemorate, on a historic date - 11 November, the anniversary of the end of this century's first world conflagration - the International Year of Peace. This will use the east diverse means to heighten public awareness of the vital need to maintain peace. These activities will be based on a widespread information campaign involving both the newspaper and broadcasting media, non-governmental organizations and teaching institutions.
My intention today is not to present a detailed account of ray Government's position regarding the many subjects on the agenda of the forty-first session of the General Assembly, a week ago the Assembly heard my colleague, Sir Geoffrey Howe, on behalf of the 12 States members of the European Community, voice our concerns. I would add that we are in full agreement with the ideas that he developed on behalf of that European Community, to which we are dedicated. I shall thus confine myself to delivering a message on behalf of my Government to all those who do us the honor of listening to us today.
In order to be perfectly clear, I must say at once that the men and women of Luxembourg, who have the rare privilege of benefiting from an exceptionally high standard of living, are concerned. They are concerned for several reasons in a world perplexed by the innumerable challenges it faces.
While it is generally acknowledged that peace and the survival of mankind cannot be assured without an organization of a universal character, the continuance of what is commonly called the United Nations system is endangered by the lack of whole-hearted political and economic support from its Members.

We note with regret growing disenchantment with the co-operation represented by the United Nations. This is particularly tragic since that mistrust in regard to the Organization is being expressed while the solemn professions of faith made on the fortieth anniversary of the Charter are still echoing in our ears. The expression of that step backwards with regard to the united Nations has recently been reflected in the failure of certain Member States to pay their contributions to the budget of the Organization.
It would seem that this financial crisis is political in nature and must be treated as such. It reveals profound disagreement between Mentor States as to the role that should be played by the Organization and even by some of its specialized agencies.
I must say in this context that it seems to me to be crucial that all States Members meet the international commitments to which they have solemnly subscribed. On the other hand, it cannot be denied that after 40 years of existence we must review all the United Nations programs in order to redirect them towards spheres in which their effectiveness is not called into question and they can tackle matters of real priority, some of which are tragic in nature.
In this spirit, my country will join in any effort aimed at restructuring the Secretariat and rationalizing the use and cost of its human resources. Since the situation is still alarming, despite the economy measures adopted at the Secretary-General's initiative, this matter remains extremely urgent. Oily in this way can we create an atmosphere favorable to the restoration of confidence in the future of the United Nations.
In addition to the financial crisis, we are concerned by the flagrant disregard, after 40 years of existence by our Organization, of the principles of the Charter, and even of the decisions the United Nations has had to take when intervening actively in conflicts.
It will surprise no one if from among those principles X give pride of place to those concerning human rights. The fact that the question of human rights has become a subject of general concern internationally is in our view an undeniable success for the United Nations. We vigorously oppose the maneuvers of those who, on the pretext of budgetary difficulties, try to curtail the Organization's activities in this area.
Respect for these rights cannot be subjected to pre-conditions. This is particularly true of certain so-called collective rights, the definition of which remains ambiguous.
I wish to pay a particular tribute to those who, in many countries and often in heroic circumstances, have laid themselves open to criminal and other types of prosecution simply because they have claimed the rights explicitly recognized to then in the Universal Declaration of Human Rights and the instruments and covenants connected with it, such as freedom of expression, freedom of the press and freedom of assembly or association, including trade union rights.
However, those principles are barely respected and even openly flouted in many States, for instance, in the countries of Eastern Europe, whose peoples have for over 40 years been in the grip of a single, dominant ideology; in Chile, where the military authority has recently claimed the sad privilege of commemorating the thirteenth anniversary of its seizure of power? or in South Africa, where the apartheid regime, repeatedly denounced from this rostrum, continues to constitute, in my view, the greatest disgrace to mankind as this twentieth century draws to its close.
We are particularly concerned about the prospects for the future of South Africa, which is already on the brink of civil war. As the Assembly knows, we will join in any form of collective, binding pressure to bring about the end of this morally and politically unacceptable system.
With regard to respect for decisions the united Nations, I wish to pay a special tribute to all those Governments that have made troops available to the united Nations for peace-keeping purposes. We all know what risk those troops face, working under difficult conditions and with necessarily limited possibilities. It is essential that the international community act in solidarity when tiie fate of those forces is at stake.
A short time ago I was able to visit both Cyprus and Israel. No one can doubt that without the United Nations peace-keeping forces there would inevitably be a renewal of hostilities in those two areas of the world. The countries that have accepted those troops in their territories and those whose troops are in daily contact with the peace-keeping forces have an obligation to help them to carry out the delicate missions entrusted to them.
Our third cause for concern is undoubtedly connected with a phenomenon that is taking on tragic dimensions - that is, terrorism. I associate myself with the words recently spoken by the Head of a friendly neighboring Government, who called terrorism the "new leprosy". The constant threat of blackmail, the taking of hostages and the murder of innocent victims, all such wanton violence, must be resisted with the utmost determination.
I am convinced that we shall not eradicate this scourge if we remain passive and without complete and unreserved international co-operation. It must be recognized by all States that those that attack defenseless individuals or seek to sow confusion and anarchy within sovereign States deserve neither refuge nor leniency, no matter what the cause that serves as a pretext for their action.
I turn now to regional conflicts. We must note that efforts to end these have made hardly any progress in the past year, whether with regard to the pitiless invasion of, Afghanistan by a great foreign Power, the conflict between Iran and Iraq - the bloodiest since the cessation of hostilities in 1945 - or the continued occupation of a part of the island of Cyprus by a foreign force. All these acts are being perpetrated in spite of the most elementary norms of the sovereignty of all States.
With regard to the continued impasse in the peace process in the Middle East, I appeal to this Organization to make it possible to establish an international forum in which all parties concerned would participate. That forum might be coincident with, and could facilitate, the beginning of real negotiations aimed, on the one hand, at the recognition of Israel within secure and guaranteed borders and, on the other hand, at permitting the Palestinian people to exercise their right to decide freely upon their own future.
In this sad listing I cannot fail to mention the tragic fate still experienced by the Cambodian people, a people whose wish to live in harmony with its neighbors cannot be doubted. I must mention too the continued, unacceptable absence of any representative of the Korean people in this body, which claims to be universal.
We view with concern the fact that the situation in Central America has been adrift, after the hopes to which the peace initiatives of the Contadora Group had given rise. We are concerned to note that a major reversal has taken place in the establishment of democratic institutions and dialog in Nicaragua. We are convinced that foreign intervention, whatever its source and whoever its possible beneficiaries, is unlikely to foster a peaceful and democratic solution of the problems there. The only possible road is that of the Contadora initiative; along with our partners in the European Community we shall continue to support it.
It is only natural that, being on the border line in Bast-West relations, Europe should watch with interest developments in the current disarmament talks. Great hopes were born towards the end of last year after the Geneva meeting between the leaders of the two super-Powers; repeated appeals, and proposals concerning all kinds of weapons have been put forward since, by both sides. We must however note that despite all those discussions - concerning nuclear, conventional and chemical and biological weapons, and a halt to nuclear tests - the establishment of a true climate of mutual trust which is indispensable to overcoming the differences separating East and west, remains fragile because they are subject to unforeseen events.
It is at the negotiating table that we must see true progress. The very encouraging results of the Stockholm Conference on Confidence and Security Building Measures and Disarmament in Europe hold promise for the future.
My Government continues to advocate the continuation of this dialog and the establishment of a balance of forces at the lowest possible level, with respect for the security of every State. Following the success at Stockholm, we hope that the negotiations, now at an important turning-point, will not be deadlocked once again, either in forums of which we are fully fledged members, such as the mutual and balanced force reductions negotiations in Vienna, or others of crucial importance for our security.
Turning to the General Assembly, I deplore its adoption of an excessive number of resolutions which are most often repetitive. In the field of disarmament, such resolutions - and I certainly do not wish to blame their sponsors - have by and large a very limited impact on the process of dStente. When their content is controversial, all they do is place on record during the debates to which they give rise the existing disagreements, without having any influence on progress at the negotiating table.
In sum, what Luxembourg is suggesting is less paper, fewer resolutions, but rather the implementation of the Charter - of the entire Charter.
Our concerns go beyond political problems in the strict sense of the term.

While the world economy appears to be emerging from a sort of paralysis from which it had been suffering for some time, and while it appears that the phenomenon of inflation has been curbed and that a modest recovery is talking place, there remain serious structural- imbalances calling for adaptation and sometimes dramatic readjustments. That is particularly true for Africa and Latin America. In this context, we deplore the lack of effective economic co-operation in the relevant United Nations bodies. As before, what the third world needs is fewer words and more action.
The recent special session on the critical economic situation in Africa, it is true, made some progress possible in this regard. Our determination to achieve the recovery and development of that continent, which lies to the south of Europe and whose fate is particularly dear to us, calls for rapid joint efforts both by the African countries and by the rest of the world.
In general we in the industrialized world know that we must undertake new multilateral negotiations, in the General Agreement on Tariffs and Trade or in the United Nations Conference on Trade and Development, or in international monetary bodies, with a view to redressing the present imbalances, which have had a disruptive effect on the world economy. The problem of indebtedness, which many speakers have already addressed, is a source of real concern to my country as well, inasmuch as threats to prosperity give rise to instability and to threats to world peace.
I wish to share the distress of my country and its people at the rapid technological progress which has been threatening the quality of life for future generations. Especially since the very serious nuclear accident at Chernobyl, we have considered that environmental protection can no longer be considered a trite subject for cocktail-party conversation. On the contrary, the many questions that have arisen out of that tragic event reflect the deep-seated concern of our peoples.
Soon a nuclear plant will be operating on our borders, with a maximum capacity hardly matched in the world; this gives rise to understandable anxiety among most of ray compatriots. We shall, of course, attempt to protect ourselves against all the possible risks of accident which are inherent in such an installation. But it is undeniable that if there should be a serious accident our entire population would be affected, and my Government is therefore particularly interested in the establishment and strengthening, on the international level, of binding safety standards and procedures for rapid dissemination of information and quick alert.
The current efforts in the International Atomic Energy Agency to establish international standards acceptable to all producers and users of nuclear energy have the full support of my Government. Yet I must state that at present my Government has the most serious reservations concerning the lack of acknowledgment of responsibility on the part of producer States towards their non-producer neighbors, and the lack of formal, unequivocal stipulations concerning compensation in the event of catastrophe.
My Government will continue to act in this sphere, for this is an essential, vital question for my country and its people; we think in particular of the unfortunate consequences the Chernobyl accident continues to have for all the neighbors of the USSR.
As I indicated at the beginning of my statement, it was not sty intention to give a detailed analysis of the overall problems facing the community of nations. I intended to confine myself to stating before this honorable gathering that at the heart of Europe, in a small country that has been independent for almost 150 years, concern still remains, in spite of the apparent security we have experienced.
In the face of a troubled and uncertain world, I wish to avail myself of this opportunity to reaffirm the vital role which the United Nations should continue to play in the future. Justice and progress for all people remain our permanent objectives. I reaffirm most vigorously our dedication to the continuation of the United Nations system. For indeed, is not this Organization the only body that provides a place for dialog that might prevent conflicts from turning into open confrontations? It is on that basis therefore that the peaceful settlement of disputes, in accordance with the principles of the Charter and other standards of international law might in fact be found.
Aware of our collective responsibility, which no one can escape, let us give new life to this truly world-wide Organization. Let us turn the United Nations into an even more effective instrument, more in conformity with its ideals. In acting this way, let us be inspired by the realism which Winston Churchill showed one day when he stated: (spoke in English)
"The United Nations were not created to take us to heaven but to save us from hell."
